Per Curiam :
We agree with the court below, that Elliott’s title was of a character so doubtful that- Tyler, his vendee, was not bound to receive it. An attorney cannot buy in, at a treasurer’s sale, and hold as his own, the land of his client. Whether such relation existed between the plaintiff and Adams’ heirs, at the time of the sale, is a question that Tyler cannot be called upon to solve, and until it is solved, and that in favor of his vendor’s title, he may refuse payment-
The judgment is affirmed.